DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The abstract of the disclosure is objected to because it does not indicate that which is new in the art to which the invention pertains.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
These claims require the presence or use of a breadth of sequences. For example, part (a)(iii) of Claim 39 encompasses any nucleic acid comprising at least 21 consecutive nucleotides of a cDNA molecule comprising a nucleotide sequence having at least 90% identity to SEQ ID NO: 1 or SEQ ID NO:2 or a nucleotide sequence encoding SEQ ID NO:3, and part (a)(iv) of Claim 39 encompasses any nucleic acid comprising at least 21 consecutive nucleotides of a cDNA molecule comprising a nucleotide sequence that may be made to hybridize under any stringent conditions to a sequence within parts (a)(i), (a)(ii), or (a)(iii) of that Claim. Parts (a)(iii) and (a)(iv) of Claim 39 also require that the nucleotide sequence encode a transcription factor that regulates the biosynthesis of any alkaloid. Claim 47 is similarly drafted. At their narrowest, these claims require the presence or use of a nucleic acid comprising at least 21 consecutive nucleotides of a cDNA molecule comprising a nucleotide sequence having the sequence set forth in SEQ ID NO: 1 or SEQ ID NO: 2 or encoding SEQ ID NO:3.
These claims also require the presence or use of a breadth of plant species, as well as the reduction of the level of any alkaloid. For example, claim 39 and 47 are drawn to a method for reducing the level of any alkaloid in any plant species, and claims 43 and 49 are drawn to a method for reducing the level of any alkaloid in any plant species that is a member of the genus Nicotiana, Duboisia, Solanum, Anthocercis, or Salpiglossis. 
The Specification describes the cDNA molecules comprising SEQ ID NO: 1 or 2 encoding the amino acid sequence SEQ ID NO: 3 as encoding the NbTF1, a Myc basic helix loop helix transcription factor that positively regulates nicotine biosynthesis within Nicotiana plants (Page 37, Paragraphs 130-131; Figure 2; Page 7, Paragraph 21; Example 3 at Page 39, Paragraph 143; Page 40, Paragraph 145; Page 6, Paragraph 17; Page 8, Paragraph 25 of the Specification).
The Specification does not describe NbTF1 as having any other function within any other type of plant. 
With respect to suppressing the expression of a transcription factor that positively regulates alkaloid biosynthesis, the specification describes the suppression of the expression of NbTF1 in Nicotiana benthamiana plants by virus-induced gene silencing (VIGS) in Example 2 at pages 35-37, and the suppression of the expression of NbTF1 in Nicotiana benthamiana plants by RNA interference (RNAi) in Example 3 at pages 39-40.
The Specification does not describe other methods that result in suppressing the expression of NbTF1 to regulate the biosynthesis of other alkaloids, or that result in suppressing the expression of NbTF1 to regulate the biosynthesis of alkaloids in other plants.
Alkaloids are found in about 20% of all plant species and are a diverse, large class of compounds (comprising about 12,000 members as of the year 2001) (Facchini, Alkaloid Biosynthesis in Plants: Biochemistry, Cell Biology, Molecular Regulation, and Metabolic Engineering Applications, 52 Annual Review of Plant Physiology and Plant Molecular Biology, 29-66 (2001)). Nicotinic alkaloids are a mere sub-class of alkaloids (see Page 13, Paragraph 42 of the Specification). 
Because Applicant is the first and only to describe the NbTF1 transcription factor, because Applicant has described NbTF1 as effecting only nicotine accumulation within Nicotiana plants, and because Applicant has not described how to modify NbTF1 so as to effect non-nicotinic alkaloid biosynthesis within non-Nicotiana plants; a person with skill in the art would only recognize Applicant as having been in possession of the NbTF1 transcription factor (or transcription factors having a sequence with at least 90% identity to the NbTF1 sequence), NbTF1 having the function of regulating the biosynthesis of nicotinic alkaloids within Nicotiana plants. 

Claims 39-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method comprising introducing into a Nicotiana plant cell a reagent for site-directed mutagenesis of a target comprising at least 21 consecutive nucleotides of a cDNA molecule comprising (i) the nucleotide sequence set forth in SEQ ID NO: 1 or SEQ ID NO: 2, or (ii) a nucleotide sequence that encodes a polypeptide having the amino acid sequence set forth in SEQ ID NO: 3, or a nucleotide sequence that is at least 90% identical to the nucleotide sequences of (i) or (ii) and which encodes a transcription factor that positively regulates nicotinic alkaloid biosynthesis, does not reasonably provide enablement for methods comprising introducing into a plant cell a reagent for site-directed mutagenesis of a target comprising at least 21 consecutive nucleotides of a cDNA molecule comprising a sequence that may be made to hybridize to sequences SEQ ID NO: 1, 2, or sequences having 90% identity thereto and that encodes a transcription factor that regulates the biosynthesis of an alkaloid. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
These claims require the presence or use of a breadth of sequences. For example, part (a)(iii) of Claim 39 encompasses any nucleic acid comprising at least 21 consecutive nucleotides of a cDNA molecule comprising a nucleotide sequence having at least 90% identity to SEQ ID NO: 1 or SEQ ID NO:2 or a nucleotide sequence encoding SEQ ID NO:3, and part (a)(iv) of Claim 39 encompasses any nucleic acid comprising at least 21 consecutive nucleotides of a cDNA molecule comprising a nucleotide sequence that may be made to hybridize under any stringent conditions to a sequence within parts (a)(i), (a)(ii), or (a)(iii) of that Claim. Parts (a)(iii) and (a)(iv) of Claim 39 also require that the nucleotide sequence encode a transcription factor that regulates the biosynthesis of any alkaloid. Claim 47 is similarly drafted. At their narrowest, these claims require the presence or use of a nucleic acid comprising at least 21 consecutive nucleotides of a cDNA molecule comprising a nucleotide sequence having the sequence set forth in SEQ ID NO: 1 or SEQ ID NO: 2 or encoding SEQ ID NO:3.
These claims also require the presence or use of a breadth of plant species, as well as the reduction of the level of any alkaloid. For example, claim 39 and 47 are drawn to a method for reducing the level of any alkaloid in any plant species, and claims 43 and 49 are drawn to a method for reducing the level of any alkaloid in any plant species that is a member of the genus Nicotiana, Duboisia, Solanum, Anthocercis, or Salpiglossis. 
At issue is the recitation of nucleotide sequences that may be made to hybridize "under stringent conditions" to SEQ ID NO: 1, 2, or a sequence having at least 90% identity thereto. 
Neither the Specification nor the Claims provide a limiting definition of “stringent condition.” It is not even specified that the conditions need be “highly stringent.” Therefore, a breadth of conditions are encompassed within these Claims such that a breadth of sequences are also encompassed within these Claims (the full breadth of sequences that may be made to hybridize to, for example, SEQ ID NO: 1—in any conditions—which is so broad that it is essentially non-limiting). 
The Specification discloses the cDNA molecules comprising SEQ ID NO: 1, 2 and those having at least 90% identity thereto as encoding transcription factors that positively regulate nicotine biosynthesis within Nicotiana plants (Page 37, Paragraphs 130-131; Figure 2; Page 7, Paragraph 21; Example 3 at Page 39, Paragraph 143; Page 40, Paragraph 145; Page 6, Paragraph 17; Page 8, Paragraph 25 of the Specification). These sequences would not be recognized by a person with skill in the art as representative of the full breadth of sequences required by the claims.
With respect to suppressing the expression of a transcription factor that positively regulates alkaloid biosynthesis, the specification discloses how to suppress the expression of NbTF1 in Nicotiana benthamiana plants by virus-induced gene silencing (VIGS) in Example 2 at pages 35-37, and how to suppress the expression of NbTF1 in Nicotiana benthamiana plants by RNA interference (RNAi) in Example 3 at pages 39-40.
While transcription factors (and their sequences) that regulate alkaloid biosynthesis are known in the prior art (see van der Fits and Memelink (The jasmonate-inducible AP2/ERF-domain transcription factor ORCA3 activates gene expression via interaction with a jasmonate-responsive promoter element, 25 Plant J 43-53 (2001)), the prior art does not fully supplement the deficiencies of this Specification, since it is unpredictable what effect these sequences would have if used to practice the invention as claimed.
Due to the sheer breadth of sequences recited, it would require undue trial and error experimentation for a person with skill in the art to practice the full breadth of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 46 and 52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
Claim 46 is drawn to seeds from the mutated plant of claim 44.
Claim 52 is drawn to seeds from the mutated plant of claim 48.
This judicial exception is not integrated into a practical application because seeds from a  mutated plant do not necessarily inherit the mutation comprised by the mutated parent plant.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not require that the seeds comprise the type of mutation comprised by the mutated parent plant.

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662